DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Claim Objections
Claims 12 & 13 are objected to because of the following informalities:  
Claim 12 uses the plural tense is and have when referring to limitation “the plurality of fixing projections are disposed…and have large-diameter portions”, “the plurality of fixing projections have” and “the plurality of fixing holes have” instead of “the plurality of fixing projections is disposed…and has large-diameter portions”, “the plurality of fixing projections has” and “the plurality of fixing holes has”.
Claim 13 uses the plural tense is and have when referring to limitation “the plurality of displacement prevention projections are disposed”, “the plurality of displacement prevention projections have” and “the plurality of displacement prevention holes have” instead of “the plurality of displacement prevention projections is disposed”, “the plurality of displacement prevention projections has” and “the plurality of displacement prevention holes has”.  Appropriate correction is required.
 
Response to Arguments
Applicant's arguments and amendments filed July 22, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments filed on 07/22/2022 argues Yokoyama does not teach the limitation of claim 1, “wherein an outer dimension of a distal end of the displacement prevention projection is smaller than an inner dimension of the displacement prevention hole in a direction perpendicular to a thickness direction of the sealing plater, and wherein an outer diameter of the fixing projection is greater than an outer diameter of the displacement prevention projection”. After further review, the 103 rejection has a new interpretation of the claim language and thus Yokoyama does directly teach the limitation mentioned in the applicant’s arguments. This new interpretation reads the limitations “outer dimension of a distal end of the displacement prevention projection“ and “inner dimension of the displacement prevention hole” broadly and thus renders the applicant’s arguments unpersuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al (US 2013/0196185 A1).
Regarding claim 12, Yokoyama discloses a secondary battery (10A; see Figs. 1-5) comprising:
an electrode assembly (11) including a positive electrode plate (14, positive electrode substrate) and a negative electrode plate (15, negative electrode substrate);
an exterior body (12, outer casing) having an opening and containing the electrode assembly (11, see [0073] 11 is inserted into mouth portion of 12 and Fig. 1A);
a sealing plate (13, sealing body) that seals the opening (see [0073] and Fig. 1A);
a conductive member (32) having an opening portion (32a, opening at the end of the tubular portion) at a side facing the electrode assembly (11, see Fig. 1B and Fig. 2) and disposed near a side of the sealing plate (13) facing the electrode assembly (see Fig. 1B and Fig. 2 regarding placement of 32 with respect to 11);
a deformation plate (33, inversion plate) that seals the opening portion (see Fig. 2 and [0085] regarding 33 seals the space between 32a) and that is deformed in response to an increase in a pressure in the exterior body (12, see [0085] regarding deformed with pressure increase inside 12);
a current collecting member (16 positive electrode collector or 18 negative electrode collector) that electrically connects [0072 & 0085] the positive electrode plate (14) or the negative electrode plate (15) to the deformation plate (33);
an insulating member (34) disposed between (see Fig. 2) the deformation plate (33) and the current collecting member (16 or 18);
and a terminal (17, positive electrode external terminal or 19, negative electrode external terminal) that is electrically connected [0084 & 0085] to the positive electrode plate (14) or the negative electrode plate (15) via the current collecting member (16 or 18), the deformation plate (33), and the conductive member (32), 
wherein the insulating member (34) includes a plurality of fixing projections (34b & 34c, see Fig. 3) and a displacement prevention projection (34d, see Fig. 2) on a surface thereof that faces the electrode assembly (11, see Figs. 2 & 3 regarding the surface with 34b & 34c and 34d), 
wherein the current collecting member (16 or 18) has a plurality of fixing holes (16g & 16h) and a displacement prevention hole (16j, see Figs. 2-3), 
wherein the insulating member (34) and the current collecting member (16 or 18) are fixed to each other such that the plurality of fixing projection (34b & 34c) is disposed in the plurality of fixing holes (16g & 16h, see Fig. 3 and [0087]) and has large-diameter portions (widened-diameter [0087]) formed at respective ends (tips) of the plurality of fixing projection (34b & 34c), 
wherein the displacement prevention projection (34d) is disposed in the displacement prevention hole (16j, see Fig. 2 regarding disposition of 34d), 
wherein a conductive path (current interruption mechanism [0072 & 0081]) between the positive electrode plate (14) and the terminal (17) or between the negative electrode plate (15) and the terminal (19) is broken (interrupted [0089]) in response to a deformation of the deformation plate (33),
wherein the plurality of fixing projections (34b & 34c) has a pair of fixing projections (34b & 34c) which are adjacent to each other (Fig. 3 shows 34b & 34c are adjacent to each other & annotated Fig. 5 shows 30a of 34b & 30b of 34c are adjacent to each other), 
wherein the plurality of fixing holes (16g & 16h) has a pair of fixing holes (16g & 16h) which are adjacent to each other (Fig. 4a shows 16g & 16h are adjacent to each other),
wherein the displacement prevention projection (34d) is located between the pair of fixing projections (annotated Fig. 5 shows 30c of 34d located between 30a of 34b & 30b of 34c), 
and wherein the displacement prevention hole (16j) is located between the pair of fixing holes (Fig. 4a shows 16j located between 16g & 16h).
Regarding claim 13, Yokoyama discloses a secondary battery (10A; see Figs. 1-5) comprising:
an electrode assembly (11) including a positive electrode plate (14, positive electrode substrate) and a negative electrode plate (15, negative electrode substrate);
an exterior body (12, outer casing) having an opening and containing the electrode assembly (11, see [0073] 11 is inserted into mouth portion of 12 and Fig. 1A);
a sealing plate (13, sealing body) that seals the opening (see [0073] and Fig. 1A);
a conductive member (32) having an opening portion (32a, opening at the end of the tubular portion) at a side facing the electrode assembly (11, see Fig. 1B and Fig. 2) and disposed near a side of the sealing plate (13) facing the electrode assembly (see Fig. 1B and Fig. 2 regarding placement of 32 with respect to 11);
a deformation plate (33, inversion plate) that seals the opening portion (see Fig. 2 and [0085] regarding 33 seals the space between 32a) and that is deformed in response to an increase in a pressure in the exterior body (12, see [0085] regarding deformed with pressure increase inside 12);
a current collecting member (16 positive electrode collector or 18 negative electrode collector) that electrically connects [0072 & 0085] the positive electrode plate (14) or the negative electrode plate (15) to the deformation plate (33);
an insulating member (34) disposed between (see Fig. 2) the deformation plate (33) and the current collecting member (16 or 18);
and a terminal (17, positive electrode external terminal or 19, negative electrode external terminal) that is electrically connected [0084 & 0085] to the positive electrode plate (14) or the negative electrode plate (15) via the current collecting member (16 or 18), the deformation plate (33), and the conductive member (32), 
wherein the insulating member (34) includes a fixing projection (34b or 34c, see Fig. 3) and a plurality of displacement prevention projections (34d, see Fig. 2) on a surface thereof that faces the electrode assembly (11, see Figs. 2 & 3 regarding the surface with 34b & 34c and 34d), 
wherein the current collecting member (16 or 18) has a fixing hole (16g or 16h) and a plurality of displacement prevention holes (16j, see Figs. 2-3), 
wherein the insulating member (34) and the current collecting member (16 or 18) are fixed to each other such that the fixing projection (34b or 34c) is disposed in the fixing hole (16g or 16h, see Fig. 3 and [0087]) and have large-diameter portion (widened-diameter [0087]) formed at end (tips) of the fixing projection (34b or 34c), 
wherein the plurality of displacement prevention projections (34d) is disposed in the plurality of displacement prevention holes (16j, see Fig. 2 regarding disposition of 34d), 
wherein a conductive path (current interruption mechanism [0072 & 0081]) between the positive electrode plate (14) and the terminal (17) or between the negative electrode plate (15) and the terminal (19) is broken (interrupted [0089]) in response to a deformation of the deformation plate (33),
wherein the plurality of displacement prevention projections (34d) has a pair of displacement prevention projections (34d) which are adjacent to each other (Fig. 2 shows both 34d are adjacent to each other & annotated Fig. 5 shows both 30c of 34d are adjacent to each other), 
wherein the plurality of displacement prevention holes (16j) has a pair of displacement prevention holes (16j) which are adjacent to each other (Fig. 4a shows both 16j are adjacent to each other),
wherein the fixing projection (34b or 34c) is located between the pair of displacement prevention projections (annotated Fig. 5 shows 30a of 34b or 30b of 34c located between both 30c of 34d), 
and wherein the fixing hole (16g or 16h) is located between the pair of displacement prevention holes (Fig. 4a shows 16g or 16h located between both 16j).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al (US 2013/0196185 A1).
Regarding claim 1, Yokoyama discloses a secondary battery (10A; see Figs. 1-5) comprising:
an electrode assembly (11) including a positive electrode plate (14, positive electrode substrate) and a negative electrode plate (15, negative electrode substrate);
an exterior body (12, outer casing) having an opening and containing the electrode assembly (11, see [0073] 11 is inserted into mouth portion of 12 and Fig. 1A);
a sealing plate (13, sealing body) that seals the opening (see [0073] and Fig. 1A);
a conductive member (32) having an opening portion (32a, opening at the end of the tubular portion) at a side facing the electrode assembly (11, see Fig. 1B and Fig. 2) and disposed near a side of the sealing plate (13) facing the electrode assembly (see Fig. 1B and Fig. 2 regarding placement of 32 with respect to 11);
a deformation plate (33, inversion plate) that seals the opening portion (see Fig. 2 and [0085] regarding 33 seals the space between 32a) and that is deformed in response to an increase in a pressure in the exterior body (12, see [0085] regarding deformed with pressure increase inside 12);
a current collecting member (16 positive electrode collector or 18 negative electrode collector) that electrically connects [0072 & 0085] the positive electrode plate (14) or the negative electrode plate (15) to the deformation plate (33);
an insulating member (34) disposed between (see Fig. 2) the deformation plate (33) and the current collecting member (16 or 18);
and a terminal (17, positive electrode external terminal or 19, negative electrode external terminal) that is electrically connected [0084 & 0085] to the positive electrode plate (14) or the negative electrode plate (15) via the current collecting member (16 or 18), the deformation plate (33), and the conductive member (32), 
wherein the insulating member (34) includes a fixing projection (34b or 34c, see Fig. 3) and a displacement prevention projection (34d, see Fig. 2) on a surface thereof that faces the electrode assembly (11, see Figs. 2 & 3 regarding the surface with 34b or 34c and 34d), 
wherein the current collecting member (16 or 18) has a fixing hole (16g or 16h) and a displacement prevention hole (16j, see Figs. 2-3), 
wherein the insulating member (34) and the current collecting member (16 or 18) are fixed to each other such that the fixing projection (34b & 34c) is disposed in the fixing hole (16g or 16h, see Fig. 3 and [0087]) and has a large-diameter portion (widened-diameter [0087]) formed at an end (tips) of the fixing projection (34b or 34c), 
wherein the displacement prevention projection (34d) is disposed in the displacement prevention hole (16j, see Fig. 2 regarding disposition of 34d), 
wherein a conductive path (current interruption mechanism [0072 & 0081]) between the positive electrode plate (14) and the terminal (17) or between the negative electrode plate (15) and the terminal (19) is broken (interrupted [0089]) in response to a deformation of the deformation plate (33),
wherein an outer dimension (30c) of a distal end of the displacement prevention projection (bottom end of 34d; highlighted with a black solid line rectangular box in annotated Fig. 2) is smaller than an inner dimension of the displacement prevention hole (diameter of bottom end of 16j; highlighted with a black double sided arrow dashed line in annotated Fig. 2) in a direction perpendicular to a thickness direction of the sealing plate (13; annotated Fig. 2 shows a black double sided arrow dashed line is perpendicular to a thickness direction of 13), and wherein an outer diameter (30a or 30b) of the fixing projection (34b or 34c) is greater than an outer diameter (30c) of the displacement prevention projection (34d; Fig. 5 shows 30a or 30b has diameter greater than 30c. 
While Yokoyama does not explicitly describe the size of the projections, it appears that the outer dimension of the fixing projection is greater than that of the displacement prevention projection. Thus, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP § 2144.04

    PNG
    media_image1.png
    906
    1420
    media_image1.png
    Greyscale

Regarding claim 2, Yokoyama further discloses the secondary battery (10A) according to claim 1, wherein the insulating member (34) is directly connected to the conductive member (32, see Figs. 2-3 regarding direct connection).
Regarding claim 3, Yokoyama further discloses the secondary battery (10A) according to claim 1, wherein a second insulating member (20b) is disposed between the sealing plate (13) and the conductive member (32, see Fig. 3 regarding disposition of 20b), and wherein the insulating member (34) disposed between the deformation plate (33) and the current collecting member (16 or 18, see Fig. 3 regarding disposition of 34) is directly connected to the second insulating member (20b, see Fig. 3 regarding connection) disposed between the sealing plate (13) and the conductive member (32).
Regarding claim 4, Yokoyama further discloses the secondary battery (10A) according to claim 1, wherein the displacement prevention projection (34d) and the displacement prevention hole (16j) are each provided at each of a plurality of locations (see Fig. 2 & 5 for locations of 34d in 16j).
Regarding claim 5, Yokoyama further discloses the secondary battery (10A) according to claim 1, wherein the fixing projection (34b or 34c) and the fixing hole (16g or 16h) are each provided at each of a plurality of locations (see Fig. 3 & 4a and [0087]).
Regarding claim 7, Yokoyama discloses the secondary battery according to claim 1, wherein the outer diameter (30c) of the displacement prevention projection (34d) is less than an inner diameter of the displacement prevention hole (diameter of 16j) over the entire length of the displacement prevention projection (34d) in the direction perpendicular to the thickness direction of sealing place (13; annotated Fig. 2 shows over the entire length of 34d, the diameter of 16j is greater than diameter of 34d, including the bottom end of 34d, which is highlighted with a black double sided arrow dashed line and is perpendicular to a thickness direction of 13). 
Regarding claim 8, Yokoyama further discloses the secondary battery (10A) according to claim 1, wherein a portion (16a) of the current collecting member (16 or 18) that is connected to the deformation plate (33) and two of the displacement prevention holes (16j) are arranged on a straight line (solid line of annotated Fig. 5 provided below) that extends in a short-side direction of the sealing plate (13, see Fig. 2 & modified Fig. 5 regarding 30c on a straight line), wherein the straight line has no fixing hole (16g or 16h, see Fig. 2 & annotated Fig. 5 regarding 30a or 30b on the straight line) disposed thereon, and wherein the fixing hole (16g or 16h) is disposed on each side of the straight line (see Fig. 2 & annotated Fig. 5 regarding 30a or 30b on each side of the straight line).

    PNG
    media_image2.png
    833
    1095
    media_image2.png
    Greyscale

Regarding claim 9, Yokoyama discloses the secondary battery according to claim 1, wherein the displacement prevention projection (34d) includes no portion having an outer diameter (30c) greater than an inner diameter of the displacement prevention hole (16j) at an end of the displacement prevention projection (34d; annotated Fig. 2 shows at the bottom end of 34d, highlighted with a black double sided arrow dashed line, the diameter of 16j is greater than diameter of 34d). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, Wen-ming et al. (CN 104134769 B – machine translation provided in this office action) teaches a battery pack with nesting holes and matching protrusions so that the composite electrode sheet has a stable structure without displacement ([0046]-[0047]; see Figs. 2-3). The battery pack also comprises of locking structure with fastening channels and fasteners ([0049]; see Figs. 4-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728